Citation Nr: 0506238	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  95-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has been before the Board previously in July 1997, 
May 2001, and May 2003.  Each time it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further clarification concerning the severity of the 
appellant's nonservice-connected disorders is still needed in 
this case.  This information had been sought by the Board in 
the prior remand in May 2003, but the Board's directives have 
not been fully satisfied.  In directive number four, the 
Board requested that the RO readjudicate the veteran's claim 
considering: 

...(1) regulations implementing the VCAA; (2) the version 
of 38 U.S.C.A. § 1502 in effect since September 17, 2001 
and the version in effect immediately before that date; 
(3) the version of 38 C.F.R. § 4.16 in effect since 
November 7, 1996 and the version in effect immediately 
before that date; (4) the rating criteria for mental 
disorders in effect since November 7, 1996, and those in 
effect immediately before that date; (5) the rating 
criteria for a fracture of the right lower leg (e.g., 38 
C.F.R. § 4.71a, Diagnostic Codes 5263 and 5271); (6) the 
rating criteria for hypertension in effect since January 
12, 1998, and those in effect immediately before that 
date; (7) the rating criteria for nephrectomy (e.g., 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7500); and (8) 
the rating criteria for atrophy of testis (e.g., 38 
C.F.R. § 4.115b, Diagnostic Code 7523).  An appropriate 
period of time should be allowed for response.

March 4, 2004, supplemental statement of the case, page 7.

The RO reported in the Reasons and Bases in the March 2004 
supplemental statement of the case that it had diligently 
attempted to comply with the Board's directive.  The RO 
indicated that it was unable to obtain the old regulations 
because it did not have a hard copy law library.  The RO also 
noted that the regulations could not be found on the 
internet.  The RO requested a waiver on this issue.

The Board cannot waive the instructions in the May 2003 
Remand.  As described in the previous remand, VA must apply 
the old and new law.  Therefore, a remand for this purpose is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board notes that it has provided copies of the old versions 
of the relevant laws listed above in the claims file for the 
RO's consideration.  (38 U.S.C.A. § 1502; 38 C.F.R. §§ 4.16, 
4.132, 4.104).

According to the recent medical evidence of record, the 
veteran has reported that he has been employed for the last 
several years with the same company.  The RO should contact 
the veteran in order to ascertain his employment status 
during the pendency of this claim.  

The RO attempted on several occasions during the mid to late 
1990s to confirm whether the Social Security Administration 
had granted the veteran disability benefits.  The Social 
Security Administration never adequately responded.  The RO 
should ask the veteran should confirm whether he is currently 
receiving, or if he has ever been granted Social Security 
Administration disability benefits.  

Recent medical evidence reveals that the veteran injured his 
right hand (including the amputation of several fingers) and 
left knee.  These disabilities should be considered as part 
of the veteran's claim for pension.

Accordingly, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  The RO must ask the veteran to 
confirm his employment status during the 
pendency of this claim.  According to 
recent medical evidence, the veteran has 
been employed by the same company for 
several years.  The RO must also ask the 
veteran to confirm whether he is 
currently receiving, or if he has ever 
been granted Social Security 
Administration disability benefits during 
the pendency of this claim.  

2.  Then, the RO must readjudicate the 
issue on appeal considering the old and 
revised versions of the relevant laws 
discussed above.  

3.  Thereafter, if the issue remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including (1) regulations 
implementing the VCAA; (2) the version of 
38 U.S.C.A. § 1502 in effect since 
September 17, 2001 and the version in 
effect immediately before that date; (3) 
the version of 38 C.F.R. § 4.16 in effect 
since November 7, 1996 and the version in 
effect immediately before that date; (4) 
the rating criteria for mental disorders 
in effect since November 7, 1996, and 
those in effect immediately before that 
date; (5) the rating criteria for a 
fracture of the right lower leg (e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5263 
and 5271); (6) the rating criteria for 
hypertension in effect since January 12, 
1998, and those in effect immediately 
before that date; (7) the rating criteria 
for nephrectomy (e.g., 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7500); 
(8) the rating criteria for atrophy of 
testis (e.g., 38 C.F.R. § 4.115b, 
Diagnostic Code 7523); (9) the rating 
criteria for the veteran's right hand 
injury apparently injured in 2004 (e.g., 
38 C.F.R. § 4.71a);     and (10) the 
veteran's left knee disorder, apparently 
injured since the May 2003 Remand (e.g., 
38 C.F.R. § 4.71a).  

The Board notes that it has provided 
copies of the old versions of the 
relevant laws listed above in the 
claims file for the RO's 
consideration.  (38 U.S.C.A. § 1502; 
38 C.F.R. §§ 4.16, 4.132, 4.104).  

An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


